Campbell, C. J.,
delivered the opinion of the court.
This record does not disclose any just ground for the verdict, which should have been set aside. There is nothing unreasonable or improbable in the testimony of the witnesses, and it discloses a transaction which divested the judgment-debtor of any interest in the property before the right of the judgment creditors attached.
The fact that Mitchell, the trustee, committed the blunder of making claim as such, and afterwards made affidavit of ownership by H. L. Fox, and testified to that on the trial, amounted to nothing, and yet that was made much of, and probably was very influential in producing the result which we think is unwarrantable. Let another trial be had.

Reversed and remanded.